Name: Commission Regulation (EC) No 13/1999 of 7 January 1999 setting the intervention threshold for tomatoes for the 1999 marketing year
 Type: Regulation
 Subject Matter: trade policy;  agricultural structures and production;  plant product;  international trade
 Date Published: nan

 EN Official Journal of the European Communities 8. 1. 1999L 4/6 COMMISSION REGULATION (EC) No 13/1999 of 7 January 1999 setting the intervention threshold for tomatoes for the 1999 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as amended by Commission Regulation (EC) No 2520/97 (2), and in particular Article 27(1) and (2) thereof, Whereas Article 27(1) of Regulation (EC) No 2200/96 provides for the possibility of setting an intervention threshold if the market in a product listed in Annex II thereto is suffering or at risk of suffering from widespread structural imbalances giving, or liable to give rise to too large a volume of withdrawals; whereas such a develop- ment would be likely to cause budget problems for the Community; Whereas an intervention threshold was fixed for tomatoes for the 1998 marketing year in Regulation (EC) No 281/ 98 (3); whereas, since the conditions laid down in the abovementioned Article 27 continue to be met for that product, a new threshold should be set for the 1999 marketing year equal to that set for the 1998 marketing year, and the period to be taken into account for the assessment of the overrun of the threshold should also be determined; Whereas, pursuant to the abovementioned Article 27, an overrun of the intervention threshold results in a reduc- tion in the Community withdrawal compensation in the marketing year following the year in which the threshold is exceeded; whereas the consequences of such an overrun should be determined and a reduction in proportion to the size of the overrun fixed, but restricted to a certain percentage; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 1. The intervention threshold for tomatoes for the 1999 marketing year shall be 360 000 tonnes. 2. The overrun of the intervention threshold laid down in paragraph 1 shall be assessed on the basis of with- drawals effected between 1 November 1998 and 31 October 1999. Article 2 If the quantity subject to withdrawals during the period set in Article 1(2) exceeds the threshold set in Article 1(1), the Community withdrawal compensation set in Annex V to Regulation (EC) No 2200/96 for the following marketing year shall be reduced in proportion to the size of the overrun based on the production used to calculate the relevant threshold. However, the reduction in the Community compensation shall not exceed 30 %. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21. 11. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 41. (3) OJ L 28, 4. 2. 1998, p. 4.